Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations: Media Relations: Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Jonathan Birt Ph: 212-850-5664 or 44-20-7269-7205 Niamh Lyons Ph: 353-1-663-3602 ELAN REPORTS SECOND QUARTER 2 Dublin, Ireland, July 24, 2008 - Elan Corporation, plc today announced its second quarter 2008 financial results and provided a business update. Commenting on Elan’s business, Kelly Martin, Elan’s president and chief executive officer, said, “Disciplined execution and tangible results for the benefit of patients and shareholders continue to be our enduring tenet.We are encouraged by the recently reported top-line results from our Phase 2 trial of bapineuzumab which provides further validation of our approach.We look forward to sharing the full clinical data later this month.In addition, we are pleased to celebrate the second anniversary of Tysabri in MS and the launch of Tysabri for Crohn’s patients.We will continue to demonstrate focused and disciplined leadership that will provide continuous progress that ultimately leads to benefits for our shareholders, patients, and their caregivers.” Commenting on Elan’s second quarter financial results, Shane Cooke, Elan’s executive vice president and chief financial officer, said,“We are very pleased with the results for the second quarter of 2008, which reflect the excellent progress we are making across all our businesses and development programs.Revenues grew by 30%, driven by another strong performance from Tysabri and we are confident that, for the full year, Elan’s revenues will approach the $1 billion mark.Growth in Tysabri, which recently celebrated its second anniversary, continues to accelerate and with about 31,800 patients on therapy globally we are confident it will reach blockbuster status on a run rate basis in the coming months and our target of 100,000 patients on therapy by the end of 2010. The loss for the second quarter of 2008 decreased by 49% as a result of the 30% increase in revenues, strong cost management and the inclusion of charges in the second quarter of 2007 related to the impact of generic competition on Maxipime.” Mr. Cooke added, “The continued acceleration in the growth of Tysabri, coupled with reduced SG&A expenses, more than offsets our increased investment in R&D, as a result of the continued progress in our key development programs, and the loss of sales of Maxipime due to generic competition. We remain on track to record Adjusted EBITDA losses of less than $50 million for the year and to exit the year profitable on an Adjusted EBITDA basis.” Unaudited Consolidated U.S. GAAP Income Statement Data Three Months Ended June 30 Six Months Ended June 30 2007 U.S.$m 2008 U.S.$m 2007 U.S.$m 2008 U.S.$m Revenue (see page 7) 182.9 241.7 Product revenue 350.4 449.0 5.6 3.9 Contract revenue 14.1 11.3 188.5 245.6 Total revenue 364.5 460.3 82.6 122.0 Cost of goods sold 155.5 232.8 105.9 123.6 Gross margin (see page 13) 209.0 227.5 Operating Expenses (see page 14) 89.6 75.8 Selling, general and administrative 178.7 148.8 59.7 81.2 Research and development 121.0 154.7 67.1 2.6 Other net charges 67.1 5.6 216.4 159.6 Total operating expenses 366.8 309.1 (110.5) (36.0) Operating loss (157.8) (81.6) Net Interest and Investment Gains and Losses (see page 15) 26.2 33.5 Net interest expense 52.8 68.0 (0.6) (0.5) Net investment (gains)/losses (1.3) 2.8 — — Net charge on debt retirement 18.8 — 25.6 33.0 Net interest and investment gains and losses 70.3 70.8 (136.1) (69.0) Net loss from continuing operations before tax (228.1) (152.4) 5.0 2.5 Provision for income taxes 6.0 4.6 (141.1) (71.5) Net loss (234.1) (157.0) (0.30) (0.15) Basic and diluted net loss per ordinary share (0.50) (0.33) 467.9 473.1 Basic and diluted weighted average number of ordinary shares outstanding (in millions) 467.3 472.4 2 Unaudited Non-GAAP Financial Information – EBITDA Three Months Ended June 30 Non-GAAP Financial Information Reconciliation Schedule Six Months Ended June 30 2007 U.S.$m 2008 U.S.$m 2007 U.S.$m 2008 U.S.$m (141.1) (71.5) Net loss (234.1) (157.0) 26.2 33.5 Net interest expense 52.8 68.0 5.0 2.5 Provision for income taxes 6.0 4.6 83.1 17.1 Depreciation and amortization 114.2 34.1 (4.4) (1.1) Amortized fees (8.4) (2.3) (31.2) (19.5) EBITDA (69.5) (52.6) Three Months Ended June 30 Non-GAAP Financial Information Reconciliation Schedule Six Months Ended June 30 2007 U.S.$m 2008 U.S.$m 2007 U.S.$m 2008 U.S.$m (31.2) (19.5) EBITDA (69.5) (52.6) 10.0 11.2 Share-based compensation 23.8 23.4 14.9 2.6 Other net charges 14.9 5.6 (0.6) (0.5) Net investment (gains)/losses (1.3) 2.8 — — Net charge on debt retirement 18.8 — (6.9) (6.2) Adjusted EBITDA (13.3) (20.8) To supplement its consolidated financial statements presented on a U.S. GAAP basis, Elan provides readers with EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization) and Adjusted EBITDA, non-GAAP measures of operating results.
